

115 HR 4445 IH: Airline Consumer Bill of Rights Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4445IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Nolan introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require air carriers to create and make available a concise document regarding air passenger
			 rights.
	
 1.Short titleThs Act may be cited as the Airline Consumer Bill of Rights Act.2.Passenger rights (a)GuidelinesNot later than 3 months after the date of enactment of this Act, the Secretary of Transportation shall require each air carrier to submit for approval a 1-page document that accurately describes the rights of passengers in air transportation, including guidelines for the following:
 (1)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight delays of various lengths.
 (2)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight cancellation. (3)Compensation for mishandling baggage, including delayed, damaged, pilfered, or lost baggage.
 (4)Voluntary relinquishment of a ticketed seat due to overbooking or priority of other passengers. (5)Involuntary denial of boarding and forced removal for whatever reason, including for safety and security reasons.
 (b)Approval of guidelinesNot later than 3 months after each air carrier submits its guidelines for approval to the Secretary under subsection (a), the air carrier shall make available such 1-page document on its website and in written form at all offices and ticket counters.
			